NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DONNELL EMANUELLE HUEY,                  )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D18-3146
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed July 12, 2019.

Appeal from the Circuit Court for Polk
County; Keith Spoto, Judge.

Howard L. Dimmig, II, Public
Defender, and Siobhan Helene
Shea, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui
and Allison C. Heim (substituted as
counsel of record), Assistant Attorney
Generals, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, BLACK, and ATKINSON, JJ., Concur.